


110 HRES 868 EH: Recognizing the 100th anniversary of the

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 868
		In the House of Representatives, U.
		  S.,
		
			February 12, 2008
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  declaration of Muir Woods National Monument by President Theodore
		  Roosevelt.
	
	
		Whereas Congressman William Kent of California recognized
			 the transcendent beauty and national significance of the coastal redwood trees
			 and he set aside his private land for future generations;
		Whereas Congressman Kent donated his lands to be known as
			 Muir Woods in the State of California as the first National monument,
			 presenting them to the United States Government as a gift to the people of the
			 United States;
		Whereas Muir Woods provides a keystone for conservation
			 stewardship and a rich natural laboratory to explore the philosophy of its
			 namesake, the admired conservation activist John Muir;
		Whereas Muir Woods was recognized 100 years ago to be
			 of extraordinary scientific interest and importance because of the
			 primeval character of the forest and the character, age and size of the
			 trees;
		Whereas the Kent donation made it possible for President
			 Theodore Roosevelt to exercise one of the Nation’s most unique preservation
			 tools, the Antiquities Act, by declaring Muir Woods National Monument for the
			 American people;
		Whereas Muir Woods National Monument is preserved today
			 through the dedicated staff and volunteers of the National Park Service;
		Whereas on May 19, 1945 international delegates to the
			 historic Charter Convention of the United Nations met in the beauty and peace
			 of Muir Wood’s Cathedral Grove to open the convention and honor the memory of
			 the late President Franklin D. Roosevelt; and
		Whereas in 1972 Muir Woods National Monument became part
			 of the Golden Gate National Recreation Area and today attracts up to a million
			 visitors annually: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)recognizes the foresight of President
			 Roosevelt in using the Antiquities Act in declaring Muir Woods National
			 Monument;
			(2)recognizes the 100 years of careful
			 preservation of America’s Coastal Redwood forest within Muir Woods National
			 Monument; and
			(3)recognizes the natural and historical
			 importance of the Muir Woods National Monument in the State of California and
			 to the Nation.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
